COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-08-006-CR





ALBERT CHRISTOPHER SOLIS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain, the trial court convicted Appellant Albert Christopher Solis 
upon his plea of guilty or nolo contendere to the offense of evading arrest or detention using a vehicle and sentenced him to eight years’ confinement in the Institutional Division of the Texas Department of Criminal Justice upon his plea of true to the state jail felony enhancement allegations.   Appellant filed a timely notice of appeal. 

The trial court’s certification states that this is a plea-bargained case, that Appellant has no right to appeal, and that he has waived the right of appeal.  Accordingly, we informed Appellant’s appointed counsel by letter on February 5, 2008 that this appeal was subject to dismissal unless Appellant or any party showed grounds for continuing it on or before February 15, 2008.
(footnote: 2)  Appellant’s counsel responded with a motion to withdraw as attorney of record that concedes that Appellant does not have the right to appeal, that Appellant signed a plea bargain that the trial court followed, that Appellant did not reserve any issue for appeal, and that the trial court has not otherwise granted permission to appeal.  We therefore dismiss this appeal,
(footnote: 3) but we deny Appellant’s appointed counsel’s motion to withdraw as attorney of record.



PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: March 13, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2), 25.2(d).


3:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).